NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-7013

                                GLOVER NORVELL,

                                                          Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


       F. Leslie Bessenger, III, Finnegan, Henderson, Farabow, Garrett & Dunner,
L.L.P., of Atlanta, Georgia, argued for claimant-appellant. With him on the brief was
Doris Johnson Hines, of Washington, DC. Of counsel was Ronald L. Smith, of
Washington, DC.

       Scott D. Austin, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Michael F. Hertz, Deputy Assistant
Attorney General, Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant
Director. Of counsel on the brief were Michael J. Timinski, Deputy Assistant General
Counsel, and Y. Ken Lee, Attorney, Office of the General Counsel, United States
Department of Veterans Affairs, of Washington, DC.


Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                     NOTE: This disposition is nonprecedential.



United States Court of Appeals for the Federal Circuit

                                    2009-7013



                               GLOVER NORVELL,

                                                     Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                     Respondent-Appellee.




                                  Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           06-2145.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, RADER, and MOORE, Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED October 6, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk